                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 6/23/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             :          14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  :          14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :               ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 22, 2021, the parties appeared for a telephone conference to resolve

a discovery dispute; and

        WHEREAS on May 5, 2021, the Court so ordered the parties’ proposed extension of the

fact discovery deadline to June 25, 2021 for depositions of HSBC witnesses on the Plaintiffs’

witness list, Dkt. 526 at 2;

        IT IS HEREBY ORDERED that any motion to quash the subpoena and notice to take the

deposition of Michael Connolly is due no later than Friday, June 25, 2021. Any response in

opposition to the motion is due no later than Friday, July 2, 2021 and any reply in support of the

motion is due no later than Friday, July 9, 2021.




SO ORDERED.

Date: June 23, 2021                                  _________________________________
      New York, NY                                         VALERIE CAPRONI
                                                           United States District Judge
